NO. 07-11-0237-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                           PANEL C

                                NOVEMBER 26, 2012
                       ___________________________________

                                   JOE ARIEL TORRES,

                                                               Appellant

                                             V.

                                 THE STATE OF TEXAS,

                                                     Appellee
                       ___________________________________

           FROM THE 100TH DISTRICT COURT OF CHIDRESS COUNTY;

                    NO. 5321; HON. STUART MESSER, PRESIDING
                      __________________________________

                               Memorandum Opinion
                        __________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant, Joe Ariel Torres, appeals his conviction of injury to a child, enhanced.

He now contends that the evidence is insufficient to support the conviction because it

fails to show that 1) he used his “fist” to strike the child as alleged in the indictment, and

2) the child suffered injury. We affirm.

                                       Background

       Laura Saucedo, the mother of the victim, testified at trial that appellant, the father

of the victim, had both the victim and the victim’s twin brother with him all day on August
3, 2010. Upon appellant’s return, she noticed appellant with glassy, red eyes and the

smell of alcohol. He also had a beer container in the vehicle. Saucedo attempted to

take the keys from the ignition so appellant would be unable to leave with the boy and

planned on everyone going inside the house and getting ready for bed.             However,

appellant began to drive away with Saucedo standing on the driver’s side door. As

appellant was driving, Saucedo attempted to put the vehicle out of gear so he would

have to stop. Appellant appeared angry and upset and told Saucedo that this was her

day to die. Appellant also kept hitting Saucedo on her side and face in an effort to

remove her from the truck. At one point, she was able to get the truck into park, and

one of the kids in it succeeded in taking the keys out of the ignition.

       The children were trying to stop appellant from hitting their mother. As they did

so, the victim struck at appellant saying, “Don't hit my mother. Don't hit my mom.” At

that point, appellant reached over and hit the child. When asked if appellant used his

fist, Saucedo stated that she could not remember. Later, the child appellant struck

received medical treatment, but was not hospitalized. According to Saucedo, the victim

had a bruise on his face that lasted a couple of weeks.

       The victim testified that as his mom held onto the truck, appellant started hitting

her. The victim then hit appellant to get him to stop and appellant “pushed [him] back

with his forearm” and slapped him in the face. The victim further stated that he hit

appellant again and did so because appellant was hitting his mother. After his mother

fell off of the vehicle, his father drove away. While they were driving around, the victim

testified that appellant threatened to cut his throat and leave him out in the country.




                                              2
       Officer Leroy Rodriguez with the Childress Police Department testified that he

was dispatched on August 3, 2010, to investigate a case of injury to a child.              He

contacted Saucedo and noticed that she was visibly upset and crying. He also spoke

with the victim’s brother who was also crying, upset, and angry.      Saucedo had bruises

on her person, and the officer called for EMS to examine her injuries. After appellant

was caught and the child taken to the police station, the officer also noticed that the

victim was scared and had “some redness to the right side of his face” and swelling.

The jury found appellant guilty of the charged offense.

                                  Insufficient Evidence

       Use of Appellant’s Fist

       Regarding the contention that the State failed to show that a fist was used to

strike the boy, we note that appellant was charged with “. . . intentionally or knowingly

caus[ing] bodily injury to [the victim], a child 14 years of age or younger, by striking [the

victim] in the face with his fist.” While there is ample evidence that the boy was struck in

the face, nothing illustrates that a fist was used. But, that does not warrant reversal.

       In Carroll v. State, 698 S.W.2d 278 (Tex. App.–Fort Worth 1985, pet. ref’d), the

appellant was charged with injury to a child, the indictment alleging that appellant hit

“said child with his fists.” The appellant there, like the one here, argued that the State

failed to prove he used his “fists” to hit the child, even though evidence did show that

the hand was used. The court nonetheless refused to find that the allegation describing

the configuration of the appellant's hand was an essential element. It considered the

argument “hypertechnical.” Id. at 279; see also Taylor v. State, Nos. 08-97-0461 &

0462-CR, 1999 Tex. App. LEXIS 4021, at *6-7 (Tex. App.–Amarillo May 25, 1999, pet.


                                             3
ref’d) (not designated for publication). We agree with the Carroll decision.                       That

appellant utilized an open hand or the like, rather than a fist, to hit the boy is no basis to

reverse the conviction as being insufficiently supported by the evidence, and we

overrule the contention. 1

        Bodily Injury

        As for the contention about deficient evidence showing bodily injury, we note that

the latter is defined as “physical pain, illness, or any impairment of physical condition.”

TEX. PENAL CODE ANN. § 1.07(a)(8) (West Supp. 2012). Furthermore, the definition is

broad and encompasses even relatively minor physical contact as long as it is more

than mere offensive touching. Reyes v. State, 83 S.W.3d 237, 239 (Tex. App.–Corpus

Christi 2002, no pet.); Arnold v. State, 36 S.W.3d 542, 545 (Tex. App.–Tyler 2000, pet.

ref’d); see also Lane v. State, 763 S.W.2d 785, 787 (Tex. Crim. App. 1989) (holding that

a red and purple bruise on the victim’s wrist from twisting was sufficient to show bodily

injury). Additionally, evidence of a cut, scrape, or bruise on the body is sufficiently

indicative of physical pain to establish bodily injury even if there is no testimony the

victim felt pain. Arzaga v. State, 86 S.W.3d 767, 778 (Tex. App.–El Paso 2002, no pet.).

        Here, there is evidence that the victim suffered redness and swelling to the side

of his face. His mother also testified that the area changed to a bruise that lasted

approximately two weeks. That is some evidence upon which a rational jury could

conclude, beyond reasonable doubt, that the child suffered bodily injury.                      So, we

overrule this issue as well.


        1
        The long and short of it is that it matters not whether the evidence established the particular
manner or means by which the child was struck, as alleged in the indictment. Any variance between the
evidence proffered at trial and the allegation in the indictment was immaterial. And, if the variance was
immaterial, as noted in the Carroll opinion, the evidence presented is sufficient to support conviction.
                                                   4
      Accordingly, we affirm the judgment of the trial court.



                                         Per Curiam

Do not publish.




                                            5